{¶ 36} For the following reasons, I concur in judgment only. Although I agree with the majority's determination that appellees are not entitled to underinsured-motorist coverage per R.C.3937.18(A)(2), the majority incorrectly holds that appellee, Brian Passmore, was an insured passenger under the ACE insurance policy. Specifically, the majority erroneously determines that ACE intended to provide insurance coverage to all drivers andpassengers using GMAC's vehicles.
 {¶ 37} To determine whether an individual is an insured, the applicable provisions of the insurance policy must be examined to ascertain the definition of an "insured." Moyer v. Aron (1964),175 Ohio St. 490, 26 O.O.2d 130, 196 N.E.2d 454, paragraph two of the syllabus. When the applicable provisions of the insurance policy are clear and unambiguous, courts cannot enlarge the coverage by implying terms that are not in the agreement.Cincinnati Ins. Co. v. Kramer (1993), 91 Ohio App.3d 528, 531,632 N.E.2d 1333.
 {¶ 38} Here, section (b) is the applicable provision to determine whether Brian Passmore, a passenger of the rental vehicle, was an insured:
 {¶ 39} "Who is an insured
 {¶ 40} "(a) You for any covered `auto.'
 {¶ 41} "(b) Anyone else while using with your permission a covered "auto" you own, hire or borrow. *Page 200 
 {¶ 42} "* * *
 {¶ 43} "(c) Anyone liable for the conduct of an `insured' described above but only to the extent of that liability."
 {¶ 44} Section (b) contains the relevant policy language to determine whether Brian Passmore was an insured. The language of section (b) is unambiguous as it provides insurance coverage beyond the named insured, GMAC. Cf. Scott-Pontzer v. LibertyMut. Fire Ins. Co. (1999), 85 Ohio St.3d 660, 710 N.E.2d 1116. The terms "your" and "you" refer to the rental car's owner, GMAC.
 {¶ 45} That being said, the language of section (b) demonstrates that the definition of an "insured" does not encompass all passengers and drivers. Rather, the policy restricts coverage to those passengers and drivers who have obtained the owner's permission to use the rental vehicle. Nevertheless, the majority ignores the limitations of the policy's definition of insured under section (b) and concludes that all passengers and drivers are defined as "insureds."
 {¶ 46} Accordingly, whether Brian Passmore was an insured turns upon whether GMAC, as the owner, permitted him to use the vehicle. In the case sub judice, it is evident that only Robert K. Butcher permitted Brian Passmore to use the vehicle as a passenger. There is no evidence that GMAC expressly or impliedly permitted Brian Passmore to use the rental car.
 {¶ 47} The clear and unambiguous language of section (b) excluded coverage to a user of the vehicle who had not obtained the owner's permission. Because GMAC was the sole owner of the rental car, Robert K. Butcher could not provide Brian Passmore with the owner's permission to use the vehicle. See, e.g.,Cincinnati Ins. Co., 91 Ohio App.3d at 532, 632 N.E.2d 1333. Absent is any evidence that GMAC permitted Brian Passmore to use the rental car. Consequently, Brian Passmore was not a permitted user and not an insured.
 {¶ 48} Although I agree with the majority's ultimate disposition of this matter, I disagree with its determination that Brian Passmore was an insured under the ACE insurance policy. In short, the majority's policy interpretation, which determined that Brian Passmore was an insured, enlarges the underinsured-motorist coverage beyond the unambiguous terms of the insurance policy. Thus, to the extent indicated, I concur in judgment only. *Page 201